DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (“Ohara”, US 2017/0230580) in view of Takeuchi et al. (“Takeuchi”, US 2006/0127071).

Regarding claim 1, Ohara discloses an imaging apparatus (11) comprising: 
(Ohara: a CPU 60, see par. [0054]) and at least one memory (Ohara: a memory 62, see par. [0054]), functioning as:  
(1) a first correcting unit configured to correct image blur by driving at least one of (a) a panning driver that rotates an imaging unit including an imaging optical system and an image sensor in the horizontal direction and (b) a tilting driver that rotates the imaging unit in the vertical direction (Ohara: see pars.[0034], [0119], [0141], wherein the monitoring camera 11 performs the mechanical correction to correct a swing by driving at least the pan-tilt mechanism portion 90 that rotates the monitor camera 11 including image sensor 50 and a lens 52 in panning direction and rotates the monitor camera 11 including the image sensor 50 in the tilting direction);
(2) a shake detection unit configured to detect shake (Ohara: see par. [0050], in which a gyro sensor 58 detects the swing of the monitoring camera 11); 
(3) a calculation unit configured to calculate an amount of image blur correction in accordance with the shake detected by the shake detection unit (Ohara: see fig. 7 and par. [0121], noted that a swing correction a mount calculating portion 70 calculates the correction amount of the swing corresponding to the swing detected by the gyro sensor 58); and 
(4) a determination unit configured to determine a driving range in which the panning driver or the tilting driver rotates the imaging unit for changing an imaging direction in a case where the image blur correction is used, in accordance with the amount of image blur correction and a mechanical driving end of the panning driver or the tilting driver so that the image blur correction can be performed in the range of the mechanical driving end of the panning driver or the tilting driver (Ohara: see figs. 9-10, pars. [0052], [0126]-[0127], [0141], [0162], wherein a pan-tilt motor servo control calculating portion determines a rotation range in which the pan-tilt mechanism portion 90 rotates the imaging unit for changing an imaging direction by amount of pulse applied to a pan motor PaM or a tilt motor TiM in a case where the swing correction is applied, in accordance with the amount of swing. In addition, the imaging direction is detected by the gyro 58. Moreover, the lens shift amount based on the amount of image blur correction, the pan motor rotation amount, and the tilt motor rotation amount so that the image blur correction can be perform in the range of the pan motor rotation amount and the tilt motor rotation amount).
Ohara does not explicitly disclose that a mechanical driving end of the panning driver or the tilting driver so that the image blur correction can be performed in the range without reaching the mechanical driving end of the panning driver or the tilting driver, wherein the determination unit makes the driving range narrower than a mechanical drivable range of the panning driver or the tilting driver by the amount of image blur correction.
However, Takeuchi teaches that a mechanical driving end of the panning driver or the tilting driver so that the image blur correction can be performed in the range without reaching the mechanical driving end of the panning driver or the tilting driver, wherein the determination unit makes the driving range narrower than a mechanical drivable range of the panning driver or the tilting driver by the amount of image blur correction (Takeuchi: see fig. 5F and pars. [0118], [0124], in which the image blur correction can be performed in the specified range without reaching the upper limit of lens correction and lower limit of lens correction, wherein the controller 8 makes the driving range narrower than the upper limit of lens correction and lower limit of lens correction by the amount of image blur correction).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Takeuchi with the 
One would have been motivated to have that the shake correction of a through display image is slightly ineffective, and blurring of the through display image occurs (Takeuchi: see par. [0125]).

Regarding claim 3, Ohara in the combination with Takeuchi discloses the imaging apparatus according to claim 1, wherein the at least one processor (60) and at least one memory (62) further functions as a second correcting unit configured to perform image blur correction, the second correcting unit being different from the first correcting unit (Ohara: see figs. 10A, 10B, pars. [160], [0162]-[0163], wherein the CPU 60 of the monitoring camera 11 performs optical correction, which is different from the mechanical correction performed by CPU 60), and 
wherein the determination unit determines the driving range in accordance with a correcting range performed by the second correcting unit (Ohara: see par. [0160], wherein the CPU 60 determines the driving range in accordance with a correcting range performed by the optical correction).

Regarding claim 4, Ohara in the combination with Takeuchi discloses the imaging apparatus according to claim 3, wherein, if the setting of enabling or disabling of the second correcting unit is changed, the determination unit determines the driving range again. (Ohara: see fig. 9, 10A-10B, pars. [0118]-[0119], [0127], [0137], [0139], [0141], [0155], in the case where the swing having a small amplitude is detected by the gyro sensor, the CPU 60 of the monitoring camera 11 performs optical correction, the amount of pan rotation and tilt rotation are defined ; in the case where the swing having a large amplitude is detected by the gyro sensor, the pan-tilt mechanism portion 90 performs the pan rotation and the tilt rotation following the control signal generated by the pan-tilt motor servo control calculating portion 83. In addition, the pan rotation and the tilt rotation amount are different in different cases. Therefore, the pan-tilt motor servo control calculating portion 83 generates different amount of rotation in panning direction and tilting direction again and again in difference cases depending on the swing amount of the monitoring camera 11).

Regarding claim 9, Ohara in the combination with Takeuchi discloses the imaging apparatus according to claim 3, wherein the second correcting unit controls an optical image blur correcting unit that performs optical image blur correction by driving an optical lens (Ohara: see pars. [0160], [0162], fig. 10B, wherein CPU 60 of the monitoring camera 11 performs optical correction by driving a swing correction lens 100).

Regarding claim 10, Ohara in the combination with Takeuchi discloses the imaging apparatus according to claim 1, wherein the shake detection unit detects shake of the imaging apparatus (Ohara: see par. [0050], in which a gyro sensor 58 detects the swing of the monitoring camera 11).

Method claim 11 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 11 corresponds to apparatus claim 1 and are rejected for the same reasons of obviousness as used above.

Regarding claim 12, Ohara in the combination with Takeuchi discloses the imaging apparatus according to claim 1, wherein the determination unit determines the driving range in accordance with a zoom position (Ohara: see fig. 10B, wherein the CPU 60 determines the driving range accordance with a zoom position of the lens 52).

Regarding claim 13, Ohara in the combination with Takeuchi discloses the control method according to claim 11, wherein the determining determines the driving range in accordance with a zoom position (Ohara: see fig. 10B, wherein the CPU 60 determines the driving range accordance with a zoom position of the lens 52).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (“Ohara”, US 2017/0230580) in view of Takeuchi et al. (“Takeuchi”, US 2006/0127071) and further in view of Hayashi et al. (“Hayashi”, US 2016/0269648).

Regarding claim 2, Ohara in the combination with Takeuchi discloses the imaging apparatus according to claim 1.
Ohara in the combination with Takeuchi does not disclose that the determination unit determines the driving range again after a lapse of a predetermined time after determining the driving range.
However, Hayashi teaches that the determination unit determines the driving range again after a lapse of a predetermined time after determining the driving range (Hayashi: see par. [0032], wherein the pan and tilt mechanism performs imaging based on the pan and tilt angles corresponding to time-lapse imaging. More clearly, whenever the camera is taking an image in each time-lapse imaging, the pan and tilt mechanism will drive at different angles to capture image). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Hayashi into the system/method of primary references to include the determination unit to determine the driving range again after a lapse of a predetermined time after determining the driving range.
One would have been motivated to effectively utilize the pan and tilt mechanism.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (“Ohara”, US 2017/0230580) in view of Takeuchi et al. (“Takeuchi”, US 2006/0127071) and further in view of Irie et al. (“Irie”, US 2017/0155828).

Regarding claim 5, Ohara in the combination with Takeuchi discloses the imaging apparatus according to claim 3.
Ohara in the combination with Takeuchi does not disclose that the at least one processor and at least one memory further functions as a notification unit configured to provide a notification to a user, and wherein the notification unit provides a notification to a user if the position of the panning driver or the position of the tilting driver is located at the mechanical driving end.
On the other hand, Irie teaches that the at least one processor and at least one memory further functions as a notification unit configured to provide a notification to a user, and wherein the notification unit provides a notification to a user if the position of the panning driver or the position of the tilting driver is located at the mechanical driving end (Irie: see par. [0143], wherein the warning display 240 indicates that the pan/tilt mechanism 32 is panned at a predetermined pan angle and reaches the mechanical end portion 234, the user can know the mechanical end portion 234 of the pan/tilt mechanism 32 in advance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Irie into the system/method of primary references to include a notification to a user if the position of the panning driver or the position of the tilting driver is located at the mechanical driving end.  
One would have been motivated to include said notification to the user so that the user can know that mechanical end portion of pan/tilt mechanism in advance (Irie: par. 0143).

Regarding claim 7, Ohara in the combination with Takeuchi and Irie discloses the imaging apparatus according to claim 5, wherein, if, in providing a notification to a user, the image blur correction performed by the second correcting unit is set to disabling, the notification unit provides a notification to a user to enable the image blur correction performed by the second correcting unit (Ohara: see fig. 11B and pars. [0171]-[0172], wherein the captured image Im2 shows the mechanical correction performed when the optical correction is disable, the optical correction is disable, and in the lowest step of fig. 11B, the captured images Im3op shows the optical correction performed).

Regarding claim 8, Ohara in the combination with Takeuchi and Irie discloses the imaging apparatus according to claim 5, wherein, if, in providing a notification to a user by the notification unit, the image blur correction performed by the second correcting unit is set to disabling, the at least one processor and at least one memory enables the image blur correction (Ohara: see fig. 11B and pars. [0054], [0171]-[0172], in which the captured image Im2 shows the mechanical correction performed when the optical correction is disable, the optical correction is performed in the Im2 by the CPU 60 and the memory 62 of the monitor camera 11 to obtain Im3op).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (“Ohara”, US 2017/0230580) in view of Takeuchi et al. (“Takeuchi”, US 2006/0127071), Irie et al. (“Irie”, US 2017/0155828) and further in view of Watanabe et al. (“Watanabe”, US 2018/0106605).

Regarding claim 6, Ohara in the combination with Takeuchi and Irie discloses the imaging apparatus according to claim 5.
Ohara in the combination with Takeuchi and Irie does not explicitly disclose that, if the position of the panning driver or the position of the tilting driver exceeds the driving range, the notification unit provides a notification to a user.
On the other hand, Watanabe teaches that, if the position of the panning driver or the position of the tilting driver exceeds the driving range, the notification unit provides a notification to a user (Watanabe: see par. [0020], noted that a warning is display if the angle between the imaging direction of the imaging unit and the normal direction of the flat surface of the object to be inspected exceeds the allowable angle range, accordingly, the pan/tilt mechanism can be adapted not to be manually operated beyond the allowable angle range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teaching of Watanabe 
One would have been motivated to include notification to the user when the position of the pan/tilt mechanism is outside the allowable range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697